Citation Nr: 0110619	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  99-24 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the amount of $96,470.70.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kissel, Counsel



INTRODUCTION

The appellant served on active duty from May 1969 to May 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1999 decision of the Committee 
on Waivers and Compromises (the Committee) of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

Review of the record discloses that the overpayment in 
question is presently being recouped through monthly 
withholdings of the appellant's compensation benefits, 
payable at a rate of 10 percent in light of his status as an 
incarcerated veteran.  Nevertheless, in accordance with 
Franklin v. Brown, 5 Vet. App. 190 (1993), the Board will 
consider whether waiver of the overpayment in the entire 
amount of the overpayment ($96,470.70) is in order.

The appellant expressed a desire for a personal hearing when 
he filed his waiver claim in November 1998; however, he 
subsequently indicated on his Form 9 substantive appeal filed 
in December 1999 that while he would not be able to attend a 
hearing due to his incarceration, he wondered whether his 
accredited representative would in some manner be able to 
testify on his behalf.  As the record shows that his 
representative, in lieu of a formal request for a hearing, 
prepared written argument in support of his claim by 
"Statement of Representative in Appeals Case" in January 
2001 and "Appellant's Brief" in February 2001, the Board 
finds that the case is ready for appellate-level review at 
this time.


FINDINGS OF FACT

1.  The appellant has been rated totally disabled (100 
percent) for compensation purposes due to his service-
connected psychiatric disorder (chronic undifferentiated 
schizophrenia) since October 1980.

2.  The appellant was advised of the conditions affecting his 
right to receive his VA compensation benefits, to include 
notice that his benefits would be reduced upon incarceration 
in a Federal, State or local penal institution in excess of 
60 days for conviction of a felony, by VA award letter dated 
December 23, 1988 (via attached copy of VA Form 21-8764).

3.  Although the December 1988 award letter was furnished to 
him during a period he was rated incompetent by VA (between 
October 1985 and November 1990), the record shows that the 
appellant was again advised of the conditions affecting his 
right to receive his benefits by VA Form 21-8764 attached to 
a VA award letter dated April 29, 1991.

4.  In April 1998, the record reflects that the RO was 
notified for the first time via a computer matching program 
that the appellant had been incarcerated since January 1994 
on conviction of a felony.

5.  An October 1998 award action gave rise to an overpayment 
of the appellant's compensation benefits in the amount of 
$96,470.70.

6.  VA is not responsible for creation of the overpayment of 
compensation benefits since it did not have actual notice of 
the appellant's incarcerated status on a felony conviction 
until notified by a computer matching program in April 1998.

7.  The appellant's receipt of his compensation benefits 
payable at the 100 percent rate following his felony 
conviction and incarceration in January 1994, a condition 
that he was on specific notice that its occurrence would 
affect his right to payment of his compensation benefits, 
constituted bad faith within the meaning of the law and VA 
regulations.



CONCLUSIONS OF LAW

1.  The overpayment of compensation benefits in the amount of 
$96,470.70 was not due to administrative error by VA and was 
properly created.  38 U.S.C.A. § 5112 (West 1991); 38 C.F.R. 
§§ 3.500, 3.665 (2000).

2.  The appellant's actions leading to an overpayment of 
compensation benefits constituted bad faith, precluding 
further consideration of the waiver of recovery of the 
overpayment under the standard of equity and good conscience.  
38 U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. § 1.965(b) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The pertinent facts surrounding the creation of the 
overpayment may be briefly set forth as follows:  The 
appellant has been rated totally disabled (100 percent) for 
compensation purposes due to his service-connected 
psychiatric disorder (chronic undifferentiated schizophrenia) 
since October 1980.  Although he was a long-time recipient of 
VA disability compensation, the record shows that he was 
formally advised of the specifically enumerated conditions 
affecting his right to receive his VA compensation benefits, 
to include notice that his benefits would be reduced upon 
incarceration in a Federal, State or local penal institution 
in excess of 60 days for conviction of a felony, by VA award 
letter dated December 23, 1988 (via an attached copy of VA 
Form 21-8764).  Although this letter was furnished to him 
during a period he was rated incompetent for VA purposes 
(between October 1985 and November 1990), the record shows 
that the appellant was again advised of the conditions 
affecting his right to receive his disability compensation 
benefits by a VA Form 21-8764 attached to an award letter 
dated April 29, 1991.  This latter letter was sent to him in 
connection with a proposed rating reduction action initiated 
by the RO (to reduce his 100 percent rating for his mental 
disorder to 70 percent).  Records in the file show that he 
disputed the RO's reduction action and that he was actively 
and directly engaged in the appeals process (filing his 
notice of disagreement, appearing at a hearing and testifying 
on the matter, etc.), which was ultimately resolved in his 
favor by decision of a Hearing Officer in December 1991.

The record shows further that the appellant signed a Direct 
Deposit form in October 1993 authorizing VA to electronically 
deposit his disability compensation checks at "The Farmers & 
Merchants Bank" of Monticello, Florida, in a savings account 
titled under his name and another individual.

In April 1998, the record reflects that the RO was notified 
by a computer matching program that the appellant had been 
incarcerated since January 1994 on conviction of a felony.  
Acting on this information, the RO sent him a letter in June 
1998 informing him that it proposed to retroactively reduce 
his compensation award from 100 percent to 10 percent 
effective from March 28, 1994 (i.e., beginning on the 61st 
day of his incarceration, see 38 U.S.C.A. § 5313 (West 1991); 
38 C.F.R. § 3.665 (2000)).  Subsequently, the proposed action 
was implemented by award action letter issued in October 
1998, creating an overpayment of $96,470.70.  In response, 
the appellant filed a statement in November 1998 which 
indicated, in essence, that he was not responsible for the 
overpayment due to his mental disorder; he did not provide 
any specific reasons why he was not responsible other than to 
say that he had been treated for his mental illness since 
1971 and that his treatment extended through 1992.

Thereafter, the record shows that the appellant filed a 
request for waiver of the overpayment in November 1998.  He 
did not dispute the amount of the debt, but he reiterated 
that he was not at fault and that "some form of clerical 
error" committed by VA was responsible for the overpayment.  
He added that it would be a hardship to pay back the 
indebtedness in light of his financial status.  He 
subsequently filed a Financial Status Report (VA Form 20-
5655) dated November 23, 1998, which indicated that he was in 
prison and that his monthly income totaled $6 while his 
monthly expenses totaled $100 for food.

In an April 1999 decision, the Committee denied the 
appellant's request for waiver.  The Committee determined 
that the evidence of record showed that the appellant 
committed bad faith by, in essence, willfully failing to 
report his felony conviction and jail sentence in January 
1994.  Accordingly, the Committee stated that it could not 
consider his request for waiver of the assessed overpayment 
under the standards of equity and good conscience.  This 
appeal followed.  In his notice of disagreement and 
substantive appeal, the appellant again reiterated that it 
would be a hardship to pay back the indebtedness in light of 
his present financial status.

II.  Analysis

Proper creation of overpayment

Initially, the Board finds that the overpayment in question 
was properly created and was not caused by VA administrative 
error.  Notwithstanding his contentions, following in 
incarceration in January 1994, the appellant continued to 
receive his compensation benefits in an amount that he knew 
was in excess of what he was entitled to beginning on the 
61st day of his sentence and continuing for a number of years 
thereafter.  There is no evidence on file to show that he 
ever attempted to advise VA of his felony conviction and 
long-term jail sentence.  As detailed above, he had been 
specifically informed in April 1991 that his compensation 
award was subject to an adjustment in the event he was 
convicted of a felony and confined for more than 60 days.  
Subsequently, he prepared a Direct Deposit form in October 
1993 that authorized VA to electronically deposit his 
compensation checks in a savings account of his choosing.  
Following his felony conviction only a few months later, he 
did nothing to notify VA of his status change, while 
meanwhile VA continue to deposit his sizable compensation 
award in his savings account listed under his name and 
another individual.  It was not until a number of years later 
in April 1998 that VA found out about his jail sentence 
through a computer matching program with the Bureau of 
Prisons.

Accordingly, as there is no dispute as to the amount of 
overpayment, and there is no dispute as to the effective date 
of the reduction beginning on the 61st day of his 
incarceration, the Board finds that the overpayment was 
properly created and that its creation was not attributable 
to error on the part of VA.  See 38 U.S.C.A. § 5112 (West 
1991); 38 C.F.R. §§ 3.500, 3.665 (2000).

Waiver of recovery of overpayment

Waiver of recovery of overpayments may be authorized in a 
case in which collection of the debt would be against equity 
and good conscience.  38 U.S.C.A. §§ 5302(a), (c) (West 
1991).  In essence, "equity and good conscience" means 
fairness to both the appellant and to the government.  38 
C.F.R. § 1.965(a) (2000).

However, a finding of fraud, misrepresentation and/or bad 
faith on the part of the appellant precludes consideration of 
waiver of recovery of the debt.  38 C.F.R. § 1.965(b) (2000).  
In other words, if fraud, misrepresentation, or bad faith is 
found, the elements of the standard of equity and good 
conscience are not for consideration, since the granting of 
waiver of recovery is precluded by operation of law.  38 
U.S.C.A. § 5302(c).

"Bad faith" is defined in VA regulations as unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government.  38 C.F.R. § 1.965(b).

It is the decision of the Board that the appellant's failure 
to notify VA of his felony conviction in January 1994 and 
subsequent long-term jail sentence with concurrent receipt of 
his VA disability compensation at the 100 percent level is 
deemed to be representative of bad faith, i.e., willfully 
intending to seek an unfair advantage, with knowledge of the 
likely consequences, that results in a loss to the 
government.  As fully detailed above, the evidence discloses 
that the appellant was on record notice at the time he was 
convicted of the felony in January 1994 of the conditions 
affecting his right to receive his VA disability compensation 
benefits, including the specifically enumerated condition 
that his benefits would be subject to reduction upon 
conviction of a felony and incarceration beyond 60 days.  
However, he did not report his conviction and long-term jail 
sentence until the RO was notified of such by a computer 
matching program in April 1998.  Notwithstanding his mental 
disorder, it is not shown by any evidence that the appellant 
lacked mental capacity or was otherwise unaware of his 
responsibilities regarding the conditions affecting his right 
to receive his VA disability compensation benefits.  To the 
contrary, it is shown that he was made aware of these 
conditions following termination of his incompetency status 
in November 1990 via the April 1991 award letter, and, as 
noted above, it is evident from his conduct taken in regard 
to his appeal of a rating reduction action initiated against 
him in 1991 and a Direct Deposit authorization in 1993 that 
he was fully capable of understanding the conditions 
affecting payment of his compensation benefits.  Moreover, he 
has offered nothing of any substance to demonstrate that he 
was so mentally unsound during and after his felony 
conviction that he was rendered incapable of understanding 
the terms and conditions of his award explained in the April 
1991 award letter.  Hence, in the Board's view, the willful 
nature of his failure to notify VA of his incarceration 
status for the years 1994 to 1998 while at the same time 
collecting his compensation at the 100 percent rate is 
demonstrated by these facts.

On the basis of above, the Board concludes that the 
appellant's continued receipt of his compensation benefits 
payable at the 100 percent rate following his felony 
conviction in January 1994 and subsequent long-term sentence, 
which he knew was a specific condition that required an 
adjustment of his award, constituted bad faith as shown by a 
willful intent to seek an unfair advantage.  Accordingly, 
further consideration of the appellant's waiver claim under 
the standard of equity and good conscience, which would 
include the element of financial hardship claimed on appeal 
and review of the information contained in his Financial 
Status Report of November 1998, is legally barred by statute.  
38 U.S.C.A. § 5302(c) (West 1991).

With respect to the above, the Board finds that 
notwithstanding the recent amendments to title 38 of the U. 
S. Code enacted by the VCAA, no undue prejudice to the 
appellant is evident by a disposition by the Board herein, as 
the amended "duty to notify" and duty to assist" 
provisions of the VCAA specifically provide that VA is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance will aid in 
substantiating the claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096-98 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103 and 
5103A).  Regarding the "duty to notify," the Board finds 
that the RO's proposed compensation reduction letter of June 
1998, its final award action letter of October 1998 as well 
as its April 1999 waiver decision and November 1999 statement 
of the case furnished to the appellant and his representative 
in connection with this claim provided more than sufficient 
notice of the kind of information he would need to 
substantiate his claim.  Furthermore, with respect to the 
duty to assist, as it is not claimed by the appellant or 
shown by the record on appeal that there exists any 
additional evidence that would be necessary to substantiate 
his waiver claim, the Board concludes that there is no 
reasonable possibility that further assistance or development 
will result in a grant of the benefits sought.  Cf. Weaver v. 
Principi, No. 00-2284 (U. S. Vet. App. Mar. 15, 2001).


ORDER

Waiver of an overpayment of compensation benefits in the 
amount of $96,470.70 is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 

